DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTRICAL EQUIPMENT INCLUDING CASE PROVIDED WITH COOLER.
Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 Ln.2: the clause “the at least one of” should be amended to recite “at least one of” since there is no prior antecedent basis for “at least one of the heat generating member and the second heat generating member”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu (JP 2010103235) in view of Iguchi (US 2012/0250252).
Regarding claim 1, Takamatsu discloses (Figs.1-2) electrical equipment (Fig.1) comprising: a partition plate (5), the partition plate comprising a first surface (lower surface of 51), a second surface located (upper surface of 51) opposite to the first surface, and a through hole (52); a first heat generating member (see Fig.2 below) attached (attached as shown in Fig.1) to the first surface of the partition plate; and a second heat generating member (see Fig.2 below) attached (attached as shown in Fig.1) to the second surface of the partition plate, wherein the first heat generating member seals the through hole from a first surface side (lower side area of the lower surface of 51) and the second heat generating member seals (See TECH-SOLUTION and AVANTAGEOUS-EFFECTS) the through hole from a second surface side (upper side area of the upper surface of 51), and the first heat generating member, the second heat generating member, and the through hole configure a coolant passage (52 when assembled with the first heat generating member and the second heat generating member as shown in Fig.1 creates a closed space that defines “a coolant passage”, just as described in [0034] of Applicant’s specification) in which a liquid coolant (See ADVANTAGEOUS-EFFECTS: cooling water) flows.
Takamatsu fails to explicitly disclose a case and a partition plate provided in the case.
However, Iguchi teaches (Fig.1) a case (41 and 43 in combination) and a partition plate (42) provided in the case.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Iguchi to modify Takamatsu such that the electrical equipment comprises a case with the partition plate provided inside in order to further protect the electronics inside the case on all sides from external physical damage.


    PNG
    media_image1.png
    789
    653
    media_image1.png
    Greyscale

Regarding claim 2, Takamatsu discloses fins (3) are provided on a surface (surface of 4 where 3 is disposed) of at least one (the first heat generating member and the second heat generating member) of the first heat generating member and the second heat generating member, and the surface faces the through hole (surface of 4 where 3 is disposed faces 52).
	Regarding claim 3, Takamatsu discloses the at least one (the first heat generating member and the second heat generating member) of the first heat generating member and the second heat generating member comprises: a heat generating member body (1); a base plate (4) attached (attached as shown in Fig.1) to the heat generating member body and the partition plate; and the fins are provided on a surface (surface of 4 where 3 is disposed) of the base plate that faces the through hole (surface of 4 where 3 is disposed faces 52).
	Regarding claim 4, Takamatsu discloses the first surface of the partition plate includes a recess (56 on lower surface of 51) that communicates with the through hole (56 on lower surface of 51 communicates with 52), and the first heat generating member seals (TECH-SOLUTION and AVANTAGEOUS-EFFECTS) the recess.
Examiner’s Note: Further regarding claim 4, the Office notes that the limitation “seals the recess” is a functional limitation. Since the structure of the device of Takamatsu in view of Iguchi is identical to the claimed structure, the device of Takamatsu in view of Iguchi is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant 
	Regarding claim 5, Takamatsu discloses a third heat generating member (see Fig.2 above) attached (attached as shown in Fig.1) to the second surface of the partition plate in an area (area of upper surface of 51 opposite to 56 on lower surface of 51 where the third heat generating member attaches) opposite to the recess of the first surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hiramitsu et al. (US 2019/0214805) discloses an electrical junction box;
Zhou et al. (US Patent 9,980,415) discloses a configurable double-sided modular jet impingement assemblies for electronics cooling;
Schmitt (US 2017/0181332) discloses a liquid-cooled electric drive component, powertrain, vehicle, and method;
Srinivasan et al. (US 2016/0056516) discloses a traction battery assembly with thermal device;
Tanaka et al. (US 2015/0216089) discloses a cooling structure and heat generating body;
Ludwig et al. (US 2013/0250512) discloses a device for conditioning a cooling fluid and cooling system for cooling an electrical component;
Nagao et al. (US 2013/0051108) discloses an electronic component cooling unit and power converting device;
Okuda et al. (US 2012/0247526) discloses a thermoelectric conversion unit and method of manufacturing;
Horiuchi et al. (US 2011/0188204) discloses a semiconductor power module;

Katada et al. (US 2010/0039767) discloses an expansion tank device, process for fabricating expansion tank device, and liquid cooling radiator;
Shinumura et al. (US 2006/0207780) discloses an electronic component housing structural body; and
Suzuki et al. (US 2001/0014029) discloses a power inverter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 2835                                                                                                                                                                                                        
/STEPHEN S SUL/Primary Examiner, Art Unit 2835